      Case 3:20-cr-00341-L Document 23 Filed 06/30/21             Page 1 of 2 PageID 47



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §               Criminal No: 3:20-CR-00341-L
                                                §
 DEVIONN HOLMES                                 §


                                   ORDER RESETTING TRIAL

        Before the court is Defendant Devionn Holmes’s Unopposed Motion for Continuance of

Trial and Pretrial Deadlines (Doc. 22), filed June 29, 2021. Upon consideration of the motion and

the applicable law, and in accordance with the findings set forth below, the court determines that

the motion should be and is hereby granted.

        Defendant Holmes requests an additional continuance because defense counsel needs

additional time to discuss Defendant’s options and potential resolution prior to trial.        In

accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), the court finds that the ends of justice

served by granting this motion for continuance outweigh the best interest of the public and

Defendant in a speedy trial. In this regard, the court has considered factors indicating that its

failure to grant this motion would deny counsel for Defendant reasonable time necessary for

effective preparation, taking into account the exercise of due diligence. Therefore, any period of

delay resulting from the court’s granting the motion for continuance shall be excluded in

computing the time within which the trial of this cause must commence under 18 U.S.C. § 3161.

        Accordingly, the current trial setting of July 7, 2021 is hereby vacated, and this case is

reset for trial on Tuesday, January 25, 2022, at 9:00 a.m. No further continuances will be

granted unless there are exceptional or extraordinary circumstances.

Order Resetting Trial – Page 1
     Case 3:20-cr-00341-L Document 23 Filed 06/30/21                Page 2 of 2 PageID 48




        The following revised scheduling order is issued for Devionn Holmes:

        Motion Deadline: October 15, 2021, at 4:00 p.m.

        Motion Response Deadline: October 29, 2021, at 4:00 p.m.

        Replies: No replies to any motion may be filed without leave of court.

        Trial Setting: Tuesday, January 25, 2022, at 9:00 a.m.

The court’s response-to-motion deadline is the date listed only if the motion is filed on the

motion deadline; otherwise, the response should be filed in accordance with the court’s Local

Rules of Criminal Procedure.

        All other portions of the court’s original Criminal Trial Scheduling Order remain in effect.

        It is so ordered this 30th day of June, 2021.




                                              _________________________________
                                              Sam A. Lindsay
                                              United States District Judge




Order Resetting Trial – Page 2
